Citation Nr: 1138535	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-39 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for gastric disability.

2.  Entitlement to service connection for benign prostatic hypertrophy.

3.  Entitlement to service connection for dyshidrosis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1973.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2006, a statement of the case was issued in November 2007, and a substantive appeal was received in December 2007.

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  Subsequently, the Veteran submitted additional evidence and waived any right to initial RO consideration of the evidence.

The Board observes that the December 2007 substantive appeal included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, a February 2011 RO rating decision granted entitlement to service connection for the Veteran's PTSD.  Thus, this issue is not currently in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for gastric disability and benign prostatic hypertrophy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The weight of the competent medical evidence is at least in a state of equipoise regarding the question of whether the Veteran's dyshidrosis of the feet is related to service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's favor, service connection is warranted for dyshidrosis of the feet.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1110, 1131, 1132, 1137; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Factual Background and Analysis

In this case, the Veteran contends that his dyshidrosis of the feet is related to his active duty service.  The Veteran stated on his April 2005 claim that his skin rashes/foot ulcers began in October 1970.

Initially, the Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (stating that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board's decision focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (stating that the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

During the Veteran's August 1970 examination for enlistment for active duty service, the Veteran denied that he currently had or had previously experienced skin diseases or foot trouble of any sort.  At this time, the Veteran's skin and feet were clinically evaluated as normal.

Service treatment records document that the Veteran was seen in October 1970 for an ulcer on the left foot.  The clinician stated that the ulcer appeared to be chronic.  The Veteran was treated with an ointment.  A Medical Condition - Physical Profile Record (DA Form 3349) documents that it was determined that the Veteran had ulcers on the left foot.  The record states that the Veteran was restricted from crawling, stooping, running, jumping, prolonged standing or marching, standing for over 30 minutes, and marching over 1/4 mile for 1 week.  A November 1970 treatment record documents that the Veteran had complaints of a painful ankle; he was treated with an ace wrap.

During the Veteran's July 1973 examination for separation from active duty service, the Veteran denied that he currently had or had previously experienced skin diseases or foot trouble of any sort.  At this time, the Veteran's skin and feet were clinically evaluated as normal.

An October 2003 VA treatment record documents that the Veteran was seen for an initial primary care physician visit.  At this time, the Veteran reported a history of "water blisters," and that he used Lidex occasionally.  The Veteran also reported a history of dermatitis to a variety of agents, which was transient.  He further reported recurrent prutic papules to the feet since his service in Vietnam, with no identifiable irritants.  The Veteran was told to apply Triamcinolone to his feet.

The Veteran was afforded a VA medical examination for his claimed skin disability of the feet in October 2005.  The examiner stated that the claims file was reviewed.  During the examination, the Veteran reported that his current medication included Lidex cream, which he applied to his feet as needed.  The Veteran reported that when he was in boot camp, in 1970, he had noticed that his feet began to burn and itch, that his feet were painful, and that small pinhead blisters would reoccur on his feet.  The Veteran reported that he had experienced these symptoms since 1970, and that he would experience approximately 6 to 8 episodes per year, which would last approximately 2 weeks.  The Veteran reported that, while he served in Vietnam in 1971 and 1972, he had more episodes and described the episodes as fairly constant.  The Veteran reported that he had tried a number of different creams, and that, if anything, they may have made the rash worse.  He reported that he currently used the Lidex cream when the blisters start, and that he was able to control some of the symptoms, but still experiences the burning, itching, and pain.  The Veteran could not describe anything that he does or that happens that causes flare-ups.  The Veteran reported that he did not have to wear any crutches, braces, cane, or corrective shoes or inserts, other than for a bunion surgery.  The Veteran denied any other surgeries on his feet.  The examiner stated that the Veteran was not limited by the rash in the sense of his activities.

Physical examination revealed that the skin on the Veteran's feet showed some blisters and some mild excoriations on the dorsum of the right foot with about 12 pinhead size blisters on the dorsum and also on medial surface of the foot.  On the left foot, in the heel area, there were 6 pinhead size small blisters.  There were no structural abnormalities noted for the feet.  The examiner diagnosed the Veteran with dyshidrosis of the feet, occurring 6 times per year for 2 weeks at a time.  The examiner concluded that the Veteran's dyshidrosis of the feet was somewhat controlled with Lidex cream, and that his symptoms were pain, itching, and burning.  The examiner opined that the Veteran's dyshidrosis was not caused by or a result of his active duty service, given that dyshidrosis is a very common in the civilian population that has never served on active duty.  The examiner also opined that it certainly may be possible that the Veteran dyshidrosis had been aggravated by his active duty service, given that he was required to wear boots and socks, which caused a lot of sweating of his feet.

Also, the Board notes that the Veteran submitted multiple statements and testified during a Board hearing in May 2011.  During the May 2011Board hearing, the Veteran testified that he would get little blisters during active duty service, which would continually pop and cause his socks to stay wet.  The Veteran testified that he continued to experience these problems with his feet since his discharge from active duty service.  The Veteran testified that he had been using prescription cream for his feet since the 1980s, and that he had also used over-the-counter medication.

Initially, the Board notes that the Veteran is presumed to have been in sound physical condition when he entered service, since the Veteran's skin and feet were clinically evaluated as normal during his service entrance examination.  However, as noted earlier, this presumption is rebuttable if VA can demonstrate by clear and unmistakable evidence both the Veteran's skin disability of the feet existed prior to service and that it was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  However, the Board finds that VA has not provided clear and unmistakable evidence that the Veteran's skin disability of the feet existed prior to his active duty service or that it was not aggravated during his service.  Thus, since the two prongs of Wagner have not been met by VA, the Board finds that the Veteran enjoys the presumption of soundness upon entry, and his claim is one for incurrence in service.

The Veteran's essential contentions are that he first experienced a skin disability of the feet during his active duty service, and that he has had the skin disability since his discharge from active duty service.  The Board finds the Veteran's lay statements and testimony regarding the date of onset of his in-service symptoms and continuity of symptoms since service to be both competent and credible.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection).  The Board notes, again, that the Veteran denied that he currently had or had previously experienced skin diseases or foot trouble of any sort during his July 1973 discharge examination.  The Board recognizes the above inconsistencies.  However, viewing the evidence in the light most favorable to the Veteran, the Board considers that the Veteran has consistently reported that his skin disability of the feet is recurrent; he has not claimed that it has been constant since his active duty service.  With this in mind, it very well may be that the Veteran was simply not experiencing the skin disability at the time of the July 1973 examination, although it is troubling that he apparently denied having previously experienced any skin diseases or foot trouble.  The evidence is certainly not clearly in the Veteran's favor.  However, the Board believes that the positive evidence is arguably in a state of equipoise with the negative evidence.

With regard to a nexus to service, the Board finds that the Veteran's lay statements and testimony regarding his skin disability of the feet support a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that lay evidence may be competent to establish medical etiology or nexus); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In addition, the Board notes that the examiner from the October 2005 VA examination concluded that it may be possible that the Veteran dyshidrosis of the feet had been aggravated by his active duty service.  The Board finds that this medical opinion supports the Veteran's claim.  In this regard, the Veteran was presumed to have been in sound physical condition when he entered service, and the examiner's opinion supports the contention that the Veteran had dyshidrosis of the feet during his active duty service.  Furthermore, the Veteran's service treatment records document that the Veteran was diagnosed with an ulcer in the left foot.

In this case, the Board is presented with an evidentiary record which is not entirely clear.  However, the Veteran's statements and testimony were credible; therefore, the Board finds that the Veteran had dyshidrosis of the feet during his active duty service.  With regard to a nexus to service, the Veteran's lay statements and testimony regarding dyshidrosis of the feet since service are competent and credible.  Also, the October 2005 VA opinion regarding aggravation supports the Veteran's claim.  The available evidence appears to be in at least a state of equipoise regarding a nexus to service.  For this reason, the benefit-of-the-doubt rule applies, and the Board concludes that service connection for dyshidrosis of the feet is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim for service connection for dyshidrosis of the feet is granted.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By a letter dated in March 2006, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection for dyshidrosis of the feet.


ORDER

Entitlement to service connection for dyshidrosis of the feet is warranted.  To this extent, the appeal is granted.


REMAND

With regard to the Veteran's claim of entitlement to service connection for benign prostatic hypertrophy, the Board is presented with an evidentiary record which is not entirely clear.  In this regard, the Board notes that the Veteran was afforded a VA medical examination for this claimed disability in October 2005.  The Board notes that the examiner diagnosed the Veteran with benign prostatic hypertrophy, controlled with Prazosin.  The examiner opined that the Veteran's benign prostatic hypertrophy was not caused by or a result of his active duty service.  The examiner's rationale was that benign prostatic hypertrophy is a very common condition in males, and many males who have never served in the service develop benign prostatic hypertrophy.

Unfortunately, the Board finds that the opinion from the October 2005 VA examination report does not provide a sufficient rationale.  In this regard, the examiner made generalizations about males who develop benign prostatic hypertrophy, and did not specifically discuss how these generalizations applied to the Veteran.  In addition, the examiner did not discuss the Veteran's in-service complaint of dysuria, as well as the August 1973 genitourinary clinic consultation report.  Consequently, a further opinion, with a more complete rationale, is needed.  Therefore, the Board believes it appropriate to request another medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

With regard to the Veteran's claim of entitlement to service connection for a gastric disability, the Board notes that the Veteran testified in May 2011 that the onset of his symptoms was during his active duty service, which included heartburn.  The Veteran testified that he took Rolaids for his symptoms during service, and that he eventually sought medical treatment for his symptoms approximately 20 years ago.  The Veteran also testified that he believed his claimed gastric disability may be related to his exposure to Agent Orange.  The Veteran's testimony describing the onset of symptoms related to his claimed gastric disability is competent.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (stating that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection).  Post-service treatment records document that the Veteran has been diagnosed with Barrett's esophagus, gastritis, and gastroesophageal reflux disease (GERD).

The Board notes that the Veteran has not been afforded a VA medical examination that specifically addresses the nature and etiology of this claimed gastric disability.  VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  See 38 U.S.C.A. § 5103A(d)(2).  Because the Veteran has competently reported experiencing a continuity of symptomatology relating to his claimed gastric disability since service, the Board finds that a remand for a VA medical examination and medical nexus opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the AMC/RO should obtain any recent VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal from the VA Eastern Colorado Health Care System since May 2005.

2.  After obtaining the recent VA treatment records, the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed benign prostatic hypertrophy.  It is imperative that the claims folder be reviewed in conjunction with the examination, specifically including the August 1973 genitourinary clinic consultation report.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer the following opinion:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed benign prostatic hypertrophy was manifested during or is causally related to his active duty service or any incident therein, including due to exposure to Agent Orange?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  After obtaining the recent VA treatment records, the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed gastric disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should clearly report all gastric disabilities found to be present.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current gastric disability was manifested during or is causally related to the Veteran's active duty service or any incident therein, including due to exposure to Agent Orange?  If so, please clearly identify such current gastric disability or disabilities.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

4.  In the interest of avoiding further remand, the AMC/RO should review the examination reports obtained and ensure that adequate opinions with rationale have been offered.

5.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


